DETAILED ACTION
Status of Application: Claims 1-20 are present for examination at this time.  
Claims 1-2, 9-12, and 19-20 are rejected.
Please refer to the attached PTO Form 892 and/or submitted IDSes to resolve any possible discrepancies in the listed reference numbers.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 120 is acknowledged.
Information Disclosure Statement
The information disclosure statements submitted on 5/20/2022 and 7/12/2022 have been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 3-8 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   The specific relation of equivalency of registered PLMNs with respect to the PLMN prohibition in combination with the elements of Claim 1 was found to be novel and non-obvious.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims  1-2, 9-12, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Cell Selection and Reselection in Deployments with Home Nodes” US20090238114A1 by Desphande et al., US20090238114A1 in view of “Apparatus And Method For Supporting Mobility In A Heterogeneous Wireless Communication System” US 20110294508 A1 by Min and Kim 
With regard to claims 1 and 11, while Deshpande A User Equipment (UE) comprising:	one or more non-transitory computer-readable media having computer-executable instructions embodied thereon (and a related method of wireless communications the method comprising steps related to);	and at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to (Desphande at ¶¶11 and 46 where there is computer medium and a computer with a processor and memory to execute such):	read system information of a plurality of cells on a first carrier frequency to obtain identification information of a plurality of Public Land Mobile Networks (PLMNs), the first carrier frequency being an unlicensed carrier frequency (Desphande at ¶¶41-42 where the system has a home node B in RF proximity to a macro node both of which have a PLMN ID, the home node being on an unlicensed carrier frequency, see ¶33);
Desphande does not explicitly state that which is known in the art of communications as taught by Min. Min discloses: 	report, by an Access Stratum (AS) entity of the UE, the identification information of the plurality of PLMNs to a Non-Access Stratum (NAS) entity of the UE (Min at ¶¶43-47 where the system transmits the handover information from the BS an access stratum to the MME and the S-GW both of which are non-access stratum entities);	select, by the NAS of the UE, one of the plurality of PLMNs as a selected PLMN (Min at ¶47 where the MME accepts the path switch request of the new PLMN and selects it/requests it at the S-GW level.  It should be noted that the phrase “select” is somewhat broad.  If Applicant wants the claim to read that the non-access stratum is the sole decision maker for choosing the new PLMN access point then the claims should be narrowed as such)	search for the plurality of cells on the first carrier frequency during a cell selection procedure (Min at ¶¶56-58 where the system continues a search of the cells at all times in case reselection is needed again.);	and select a suitable cell belonging to the selected PLMN from the plurality of cells on the first carrier frequency as an outcome of the cell selection procedure (Min at ¶¶56-58 where the system continues a search of the cells at all times in case reselection is needed again.)
Reasons to Combine: Desphande and Min are from similar fields of endeavor, the routing of calls from one PLMN node to another, usually in the context of a smaller private in-home node such as a femtocell or picocell.  Involving the non-access stratum in the decision process allows for better bandwidth allocation, as the access stratum might not have access to that information or allocation decision process.  This allows for a more efficient bandwidth allocation at the network level which benefits the user.
With regard to claims 2 and 12 , Desphande in view of Min discloses the  UE of claim 1 and a (related method of wireless communications the method comprising steps related to), wherein the at least one processor is further configured to execute the computer-executable instructions to:	perform a cell reselection procedure to select a new suitable cell (See Min Fig 4 steps 423, 425, and 427) where the system can repeat the procedures when there is a radio link failure and find a new cell using the same techniques);	wherein the new suitable cell is a non-highest-ranked cell among all cells on the first carrier frequency, and the new suitable cell belongs to one of the selected PLMN and a PLMN that is indicated as being equivalent to a registered PLMN of the UE.
With regard to claims 9 and 19 , Desphande in view of Min discloses the  UE of claim 1 and a (related method of wireless communications the method comprising steps related to), wherein the system information includes PLMN type information indicating at least one PLMN type associated with the plurality of cells (Desphande at ¶¶9-12 where the PLMN ID identifies the type of node).
With regard to claims 10 and 20 , Desphande in view of Min discloses the  UE of claim 1 and a (related method of wireless communications the method comprising steps related to), wherein the at least one processor is further configured to execute the computer-executable instructions to:	provide a message by the NAS entity of the UE to the AS entity of the UE, the message indicating which of one or more PLMN types are supported by the UE;	wherein the one or more PLMN types include a public PLMN type, a private and a public and private PLMN type (Desphande at ¶¶9-12 where the PLMN ID identifies the type of node which can be a public macro node or a private home node).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 11,166,227Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), instant claim 1 is not patentably distinct from co-pending claim 

Claim 4 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 4 of US Patent 11,166,227Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), instant claim 1 is not patentably distinct from the patented claim.

Claim 5 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 11,166,227Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), instant claim 5 is not patentably distinct from the patented claim.

Claim 6 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 6 of US Patent 11,166,227Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), instant claim 1 is not patentably distinct from the patented claim.

Claim 7 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 7 of US Patent 11,166,227Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), instant claim 1 is not patentably distinct from the patented claim.

Claim 8 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 8 of US Patent 11,166,227Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), instant claim 1 is not patentably distinct from the patented claim.

Claim 9 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 11,166,227Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), instant claim 9 is not patentably distinct from the patented claim.

Claim 10 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 11,166,227Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), instant claim 10 is not patentably distinct from the patented claim.

Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of US Patent 11,166,227Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), instant claim 1 is not patentably distinct from the patented claim.

Claim 12 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 12 of US Patent 11,166,227Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), instant claim 1 is not patentably distinct from the patented claim.

Claim 14 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 14 of US Patent 11,166,227Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), instant claim 1 is not patentably distinct from the patented claim.

Claim 15 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 15 of US Patent 11,166,227Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), instant claim 1 is not patentably distinct from the patented claim.

Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 16 of US Patent 11,166,227Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), instant claim 1 is not patentably distinct from the patented claim.

Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 18 of US Patent 11,166,227Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), instant claim 1 is not patentably distinct from the patented claim.

Claim 19 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 19 of US Patent 11,166,227Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), instant claim 1 is not patentably distinct from the patented claim.

Claim 20 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 20 of US Patent 11,166,227Although the conflicting claims are not identical, they are not patentably distinct from each other because the instant claim is simply a broader version of the patented claim.  Therefore, since omission of an element and its function in a combination is an obvious expedient if the remaining elements perform the same functions as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), instant claim 1 is not patentably distinct from the patented claim.

Documents Considered but not Relied Upon
 The documents below were considered.
A. “Method for Avoiding Unnecessary Actions in Resume Procedure” by da Silva et al.,  US20190306764 A1 (“da Silva”).
Conclusion

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA L SCHWARTZ/           Primary Examiner, Art Unit 2642